Citation Nr: 0800433	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  02-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran had active service from August 1969 to March 
1971, which included service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied service connection for a skin 
condition.  The veteran perfected a timely appeal of this 
determination to the Board.

This matter was before the Board in May 2004 and May 2006, 
and was both times remanded for further development.


FINDING OF FACT

A current skin condition is as likely as not etiologically 
related to in-service Agent Orange exposure.


CONCLUSION OF LAW

A skin disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that his skin condition is the result of 
his service in Vietnam.  Specifically, he claims that his in-
service exposure to the herbicide Agent Orange caused his 
skin condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. 
§ 3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Board notes that 
chloracne or other acneform disease consistent with chloracne 
is a condition listed in 38 C.F.R. § 3.309(e).

In the instant case, the post-service medical record reflects 
that the veteran's skin disorder has been diagnosed as 
pruritus with pustular, popular and nodular follicular rash 
on the abdomen, chest, and back, with an etiology of 
suppurative folliculitis and perifolliculitis.  On VA 
examination in May 2005, the veteran was diagnosed as having 
an itching rash on the abdomen, chest, and back caused by 
suppurative folliculitis and perifolliculitis.

In accordance with the Board's May 2006 remand, the veteran 
was afforded a VA skin examination in February 2007.  On 
examination of the veteran, the VA examiner indicated a 
diagnosis of chronic folliculitis of the chest and back.  The 
VA examiner noted that the date of occurrence was not clear, 
but that it was first diagnosed according to the records in 
May 2001.  The examiner also noted that although the veteran 
claimed the condition started in service, the service records 
lacked any documentation.  The examiner furthermore noted 
that repeated diagnostic biopsies done in December 2001 and 
the most recent biopsy in January 2005 confirmed the 
diagnosis of folliculitis and perifolliculitis, but that, 
however, the records from service in 1970 to 1971 lacked 
evidence of any diagnosis or treatment during service for the 
problem.  The examiner moreover noted that it had been a 
chronic problem since the recurrence, with flare-ups and 
multiple treatments, and that it did cause itching during the 
flare-up, which was well-controlled with treatment.  The 
examiner opined that chronic folliculitis of the chest and 
back was not likely to be service-connected because there was 
a lack of evidence of this problem in the service records.

In September 2007, the Board requested a clarifying medical 
opinion from the Veterans Health Administration (VHA).  A VA 
examiner subsequently reviewed the claims folder and drafted 
a memorandum, dated in October 2007.  In the memorandum, the 
VA examiner opined that it was unlikely that the veteran's 
current skin condition was related to in-service 
pseudofolliculitis barbae, because folliculitis and 
pseudofolliculitis barbae often appeared independently, with 
pseudofolliculitis barbae commonly seen after shaving.  The 
examiner also opined that it was as likely as not that the 
veteran's current skin disorder was related to in-service 
exposure to Agent Orange.  In support of this opinion, the 
examiner explained that Agent Orange or herbicide exposure is 
well known to give rise to chloracne, that chloracne could 
persist for years and present as follicular hyperkeratosis, 
that there was documentation suggesting keratosis pilaris, 
which could mimic a state of follicular hyperkeratosis, that 
keratosis pilaris and folliculitis were common conditions, 
and that the veteran had tried multiple medications without 
success, which might have been because he had a component of 
chloracne.  The examiner furthermore opined that it was as 
likely as not that the veteran had a current chronic skin 
disorder that was incurred in service.

After reviewing the record, the Board finds the evidence 
regarding the veteran's service connection claim to be at 
least in relative equipoise.  As the veteran had active 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, he 
is presumed to have been exposed to an herbicide agent.  The 
veteran has been diagnosed as currently having suppurative 
folliculitis, perifolliculitis, and chronic folliculitis.  
The only medical opinion as to whether in-service herbicide 
exposure is etiologically related to the veteran's currently 
diagnosed skin condition is the October 2007 VHA memorandum, 
which indicates that it is as likely as not that the 
veteran's current skin disorder is related to in-service 
exposure to Agent Orange.  As the veteran is presumed to have 
been exposed to Agent Orange in service, and the medical 
evidence of record indicates that it is at least as likely as 
not that a current skin disorder is etiologically related to 
such in-service exposure, service connection for the skin 
disorder is warranted.


ORDER

Entitlement to service connection for a skin disorder is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


